DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted April 9, 2020; August 2, 2021; and, January 21, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US 2009/0041992 A1).
With regard to Claim 1, Umeda et al. disclose in Figures 1-4, a battery pack comprising: a battery cell (5) having an electrode assembly accommodated in a case; and an external film, which has a label (1) attached to at least one surface of the case (5) and directly attached to the case (5) through adhesive layer (4), a step difference compensation tape, also a portion of the label (1) at which the wrapping trailing edge of the label overlaps and adheres to itself, attached to the upper surface of the label (1) and positioned on one side of the label (1) (paragraph 0049; See Figure 2), and a protective film, including a label substrate (2) and a printed layer (3), attached to the upper surface of the label (1) and extending to the upper part of the step difference compensation tape, the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself (paragraphs 0023-0031).  Umeda et al. do not specifically disclose wherein the protective film is attached so as to be detachable from  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04(V).
With regard to Claim 2, Umeda et al. disclose in Figures 1-4, wherein the protective film comprises: a first protective film, called a label substrate (2), located on a surface of the label (1) where the step difference compensation tape, or the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself, is not positioned, and a second protective film, called a printed layer (3), located on the first protective film (2) and extending to the upper part of the step difference compensation tape, or the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself (paragraphs 0023-31). Umeda et al. do not specifically disclose the first protective film having the same height as the step difference compensation tape.  Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the height of the first protective film to be the same height as the step difference compensation tape, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 3, Umeda et al. disclose in Figures 1-4, wherein a first adhesive, called an adhesive layer (4), is located between the label (1) and the case (5) (paragraphs 0031, 0049), a second adhesive, called an overcoat layer, located between 
With regard to Claim 4, Umeda et al. disclose wherein the first adhesive, called an adhesive layer (4), is a PET adhesive comprising an ethylene copolymer (paragraph 0031)and the third adhesive, called a primer coating layer, is a PET adhesive comprising known polyester polymers (paragraph 0028), and the second adhesive, called an overcoat layer, Is a silicone resin (paragraph 0029). 
With regard to Claim 5, Umeda et al. do not specifically disclose wherein the adhesion force of the second adhesive is 1/60 to 1/20 that of the first or third adhesive. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a second adhesive having an adhesion force of 1/60 to 1/20 that of the first or third adhesive, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
 With regard to Claim 6, Umeda et al. disclose in Figures 1-4, an external cover, including upper and lower end faces (5a, 5b), coupled to the battery cell (5) and having a circuit structure, typically made up of electrode leads/tabs/plates, embedded at a portion inside the external cover (5a, 5b), wherein the external cover (5a, 5b) is coupled to be mounted on the upper surface of the label (1), the circuit structure (5a, 5b) is positioned next to the step difference compensation tape, the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself (paragraph 0050; See Figures 3-4).  Umeda et al. do not specifically disclose wherein the circuit structure and the step difference compensation tape have the same height. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the circuit structure and the step difference compensation tape to have the same height, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 7, Umeda et al. disclose in Figures 1-4, a label attaching method of a battery pack, comprising the steps of: preparing an external film having a label (1), a step difference compensation tape, also a portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself, attached to the upper surface of the label and positioned on one side of the label (paragraph 0049; See Figure 2), and a protective film, including a label substrate (2) and a printed layer (3), attached  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04(V).
 	With regard to Claim 8, Umeda et al. disclose in Figures 1-4, wherein the protective film (2) comprises a first protective film, called a label substrate (2), located on a surface of the label (1) where the step difference compensation tape, or the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself, is not positioned, and a second protective film, called a printed layer (3), located on the first protective film (2) and extending to the upper part of the step difference compensation tape, or the portion of the label at which the wrapping trailing edge of the label overlaps and adheres to itself (paragraphs 0023-31). Umeda et al. do not specifically disclose the first protective film having the same height as the step difference compensation tape.  Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the height of the first protective film to be the same height as the step difference compensation tape, since 
With regard to Claim 9, Umeda et al. disclose wherein the label (1) is attached to the case (5) through a first adhesive, called an adhesive layer (4) (paragraphs 0031 and 0049); the first protective film (2) is attached to the label (1) through a second adhesive, called an overcoat layer (paragraph 0029); a portion of the second protective film (3) is attached to the first protective film (2) through a third adhesive, called a primer coating layer (paragraph 0028), and the other portion of the second protective film (3) is attached to the step difference compensation tape through the second adhesive, or overcoat layer since it is adhered to the outermost layer of the label where overlapping occurs (paragraphs 0028-0030, 0049). Umeda et al. do not specifically disclose wherein a second adhesive has a smaller adhesion force than the first adhesive, and wherein a third adhesive has a larger adhesion force than the second adhesive, however, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a second adhesive having a smaller adhesion force than the first adhesive, and a third adhesive having a larger adhesion force than the second adhesive, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 10, Umeda et al. disclose further comprising attaching an external cover, called upper and lower end faces (5a, 5b) of the battery cell (5), having a circuit structure, typically electrode leads or plates, embedded at a portion inside the external cover (5a, 5b) to the battery cell (5), wherein the external cover (5a, 5b) is 
Umeda et al. do not specifically disclose removing the protective film. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to remove the protective film from the label, since it has been held in the art that making two parts separable involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04(V).  
Umeda et al. also do not specifically disclose the circuit structure and the step difference compensation tape have the same height. However, before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the circuit structure and the step difference compensation tape to have the same height, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725